Detail Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has  complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C.  with a specific  reference to the prior-filed application in compliance with 37 CFR 1.78(a) is included in the first sentence(s) of the specification following the title or in an application data sheet. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03-29-2022 and  01-12-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 12-07-2021 under new application with preliminary amendments; which have been placed of record in the file. Claims 1-17 are pending. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swic Jerzy Wleslaw et al. (US 20110285714 A1).

Regarding Claim 1, Swic Jerzy Wleslaw et al. (US 20110285714 A1) suggests a method for driving an electro-optic display (paragraph 8, 42) having a plurality of display pixels (paragraph 8) the method comprising: receiving an image (paragraph 13); converting the image into a YCbCr image (paragraph 65); and processing the YCbCr image to generate a luma image (paragraph 65).
Please notice Swic Jerzy Wleslaw et al. (US 20110285714 A1) does not disclose converting the image into a YCbCr image; and processing the YCbCr image to generate a luma image.
However, prior art of Swic Jerzy Wleslaw et al. (US 20110285714 A1) at paragraphs 64, 65 does suggests RGB received image converted to YCbCr image and using luma scaling module processing YCbCr image and generates luma images.
Thus it would be obvious to one ordinary skill in the art to accommodate teaching of Swic Jerzy Wleslaw et al. (US 20110285714 A1) teaching of luma scaling module to process  YCbCr image to generate luma image; since generation of luma image from  converted YCbCr image needs processor  and luma scaling module serves as a processor.

Regarding Claim 2, Swic Jerzy Wleslaw et al. (US 20110285714 A1) suggests the step of processing the YCbCr image to generate a luma image further comprising boosting outputs from a red channel, a green channel , and a blue channel (please see paragraphs 64, 65, 71 suggests increase in colors channels output).

Regarding Claim 3, Swic Jerzy Wleslaw et al. (US 20110285714 A1) suggests boosting the outputs from a red channel, a green channel, and a blue channel comprises matching the luma to that of a target pixel (please see paragraphs 64, 65, 71 suggests increase in colors channels output of the target pixel).

Regarding Claim 4, Swic Jerzy Wleslaw et al. (US 20110285714 A1) suggests calculating variations in a local area for the YCbCr image to obtain a variation map (please see paragraphs 59, 61-66 calculating variations in a local area for the YCbCr image to obtain a variation map).

Regarding Claim 5, Swic Jerzy Wleslaw et al. (US 20110285714 A1) suggests calculating the variations comprises calculating the variations for each of the red channel, green channel, and the blue channel of the YCbCr image (please see paragraphs 60-70 suggesting comprises calculating the variations for each of the red channel, green channel, and the blue channel of the YCbCr image).

Regarding Claim 6, Swic Jerzy Wleslaw et al. (US 20110285714 A1) suggests calculating the variations comprises maximizing variations for each of the red channel, green channel, and the blue channel of the YCbCr image (paragraphs 60-71, 83 suggesting comprises calculating all the different the variations for each of the red channel, green channel, and the blue channel of the YCbCr image)

Regarding Claim 10, Swic Jerzy Wleslaw et al. (US 20110285714 A1) suggests comprising a color filter array (figure 2, item CFA 232, paragraph 57)

Regarding Claim 11, Swic Jerzy Wleslaw et al. (US 20110285714 A1) suggests an electrophoretic material comprising a plurality of electrically charged particles disposed in a fluid and capable of moving through the fluid under the influence of an electric field (paragraph 97).

Regarding Claim 12, Swic Jerzy Wleslaw et al. (US 20110285714 A1) suggests wherein the electrically charged particles and the fluid are confined within a plurality of capsules or microcells (paragraph 97).

Regarding Claim 13,  Swic Jerzy Wleslaw et al. (US 20110285714 A1) suggests the electrically charged particles and the fluid are present as a plurality of discrete droplets surrounded by a continuous phase comprising a polymeric material (paragraphs 7, 97).

Regarding Claim 14, Swic Jerzy Wleslaw et al. (US 20110285714 A1) suggests a display controller (paragraph 14) capable of controlling the operation of a bistable electro-optic display (paragraph 8), the controller configured to carry out a driving method for operating the display (paragraph 14), a method for driving an electro-optic display (paragraph 8, 42) having a plurality of display pixels (paragraph 8) the method comprising: receiving an image (paragraph 13); converting the image into a YCbCr image (paragraph 65); and processing the YCbCr image to generate a luma image (paragraph 65).
Thus it would be obvious to one ordinary skill in the art to accommodate teaching of Swic Jerzy Wleslaw et al. (US 20110285714 A1) teaching of luma scaling module to process  YCbCr image to generate luma image; since generation of luma image from  converted YCbCr image needs processor  and luma scaling module serves as a processor.

Regarding Claim 15, Swic Jerzy Wleslaw et al. (US 20110285714 A1) suggests the driving method further comprising calculating variations in a local area for the YCbCr image to obtain a variation map (please see paragraphs 59, 61-66 calculating variations in a local area for the YCbCr image to obtain a variation map).

Allowable Subject Matter
Claims 7-9 and 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested review cited prior art cited on USPTO 892.
The prior art of ROSEWARNE CHRISTOPHER JAMES et al. (US 20170188000 A1) disclosure; paragraphs 30, 64-82; discloses; a method of determining a luma value from 4:4:4 RGB video data for encoding chroma down sampled 4:2:0 YCbCr video data into a bitstream. A location, in a color space defined by linear luminance and non-linear 4:2:0 chroma values, is determined from the RGB video data. A region that contains the determined location is determined, the region being one region of a plurality of regions located in the color space and having a plurality of associated coefficients. One or more of the coefficients associated with the determined region are selected, the selected coefficients being used to map the linear luminance and non-linear 4:2:0 chroma values to a luma value that compensates for a luminance shift introduced by chroma down sampling of the non-linear 4:2:0 chroma values. The method then determines the luma value for encoding into the bitstream according to a function of the selected coefficients and the determined location.
The prior art of Swic Jerzy Wieslaw (US 20110285746 A1)disclosure; paragraphs 8-20, 97-101, discloses; Electro-Optic Electrophoretic display; a method for enhancing a color image may include selecting a set of operations from a group of operations, specifying an order for performing the selected set of operations, receiving the color image, and performing, with a processor, the selected set of operations in the specified order on the color image. The group of operations may include a color correcting operation, an image filtering operation, a color linearization operation, a saturation adjustment operation, a luma scaling operation, and an image dithering operation. The method may include determining an optical property of an ambient light source or an image type of the color image. The selecting of the set of operations may be based at least in part on the determined optical property of the ambient light source or on the determined image type. The method may include an efficient method for correcting image saturation of a color image.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/
Primary Examiner 
Art Unit 2693
10-28-2022